Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	
	Claims 1-7, 11-14, 99 and 102-108 are pending and under examination.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 106 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	In the instant case, claim 1 recites a method of analyzing at least two or more analytes of a plurality of single cells comprising (g) compartmentalizing contiguity preserving elements (CE) 
Claim 106, which depends from claim 1, recites the compartmentalizing of the method of claim 1, results in each compartment comprising multiple CE.
 Therefore, claim 106 is not considered further limiting of claim 1.
  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Steemers et al., Shendure et al. and Hindson et al.
Claims 1-7, 11-13, 99, 102 and 105-108 are rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al. (WO2012061832) in view of Shendure et al. (US20130203605) and Hindson et al. (US20140228255; filed 07 February 2014; published 14 August 2014).
Steemers et al. teach a droplet-based method for generating a nucleic acid library wherein the contents of a single cell are released within a droplet comprising transposase enzymes and transposons conjugated to a bead and target nucleic acid is contacted with multiple complexes of transposase and transposons (e.g. lines 1-24, pg. 49; Fig. 34).
Furthermore, Steemers et al. teach that each bead has a unique index sequence for barcoding the cell of the droplet and that the transposition reaction within the droplet results in a target DNA comprising the unique index sequence. The resultant products are eluted and pooled and can be amplified with adapter-primers to create a sequencing library (e.g. lines 10-
Steemers et al. teach the sample comprises a mixture of cellular DNA and RNA (e.g. A target nucleic acid can include any nucleic acid of interest. Target nucleic acids can include DNA, RNA, peptide nucleic acid, morpholino nucleic acid, locked nucleic acid, glycol nucleic acid, threose nucleic acid, mixtures thereof, and hybrids thereof as in lines 3-5, pg. 34).
Furthermore, Steemers et al. teach that individual transposons include at least one barcode (e.g. especially lines 22-30, pg. 9; lines 5-16, pg. 20; lines 3-26, pg. 24; Fig. 1). 
Furthermore, Steemers et al. teach that the barcodes of each transposon is different (e.g. lines 5-15, pg. 2).
Therefore, Steemers et al. render obvious the limitations: a method of analyzing at least two or more analytes of a single cell,  the method comprising: (a)   providing a plurality of contiguity preserving elements (CE)( i.e. droplet), wherein each CE comprises a single cell ( i.e. single cell within a droplet); (b)    lysing the single cells within the CE, wherein the analytes within the single cell are released within the CE (i.e. nucleic acid content of cell released into droplet) (e.g. lines 1-24, pg. 49; Fig. 34) as required by claim 1. ‘
Furthermore, as Steemers et al. teach individual transposons include at least one barcode (e.g. lines 22-30, pg. 9; lines 5-16, pg. 20; lines 3-26, pg. 24; Fig. 1), wherein the barcodes of each transposon is different (e.g. lines 5-15, pg. 2), they render obvious the limitations: (c)    providing a first reporter moiety( i.e. first barcode) to a first analyte within the single cell of each CE as required by claim 1.
claim 1.
Furthermore, as Steemers et al. teach eluting and pooling modified nucleic acids prior to attaching adapters and sequencing to identify barcoded target nucleic acid molecules (e.g. lines 1-24, pg. 49; Fig. 34), they make obvious the limitation: (f)    combining the CE comprising the analytes comprising the reporter moieties (i.e. pooling modified nucleic acids) as required by claim 1.
 As Steemers et al. teach the contents of a single cell are released within a droplet comprising transposase enzymes and transposons conjugated to a bead and target nucleic acid is contacted with multiple complexes of transposase and transposons (e.g. lines 1-24, pg. 49; Fig. 34), wherein each bead has a unique index sequence for barcoding the cell of the droplet that facilitates downstream sequencing analysis(e.g. lines 10-33, pg. 49; sequencing methods as in  lines 10-33, pg. 50-lines 1-17, pg. 54) , Steemers et al. render obvious the limitations: (k)  analyzing said analytes comprising the reporter moieties of each compartment, wherein claim 1.
As Steemers et al. teach the transposition reaction within the droplet results in a target DNA comprising the unique index sequence, they make obvious the limitation: method of claim 1, wherein the first and second reporter moieties identify the source of the analytes as required by claim 2.
Furthermore, they make obvious the limitation: method of claim 1, wherein the combination of the reporter moieties identifies the source of the analytes as required by claim 3.
  As Steemers et al. teach sequencing the nucleic acid content of a single cell, they make obvious the limitation: wherein detection of the analytes is done simultaneously as required by claim 4.
As Steemers et al. teach the sample is a mixture of DNA and RNA (e.g. lines 3-5, pg. 34), they make obvious the limitation: method of claim 1, wherein the first analyte is genomic DNA and the second analyte is cDNA or RNA as required by claim 5.
As Steemers et al. teach barcoding by transposition(e.g. lines 1-24, pg. 49; Fig. 34), they make obvious the limitation: method of claim 5, wherein the modifying at least some of the genomic DNA, cDNA, or RNA to comprise the first and second reporter moieties comprises contacting the genomic DNA, cDNA or RNA with a plurality of transposomes, each transposome comprising a transposase and a transposon sequence comprising the first reporter moiety or the second reporter moiety under conditions such that at least some of claim 6.
Furthermore, as Steemers et al. teach eluting modified nucleic acids(e.g. lines 10-33, pg. 49), they make obvious the limitation: method of claim 6, wherein step (g) further comprises removing the transposase from the genomic DNA, cDNA  or RNA as required by claim 7.
Steemers et al. teach that individual transposons include at least one primer site (e.g. lines 20-21, pg. 29)and at least one barcode (e.g. lines 22-30, pg. 9; lines 5-16, pg. 20; lines 3-26, pg. 24; Fig. 1).
 Therefore, they make obvious the limitation: method of claim 6, wherein first transposon sequences comprise a first primer site and second transposon sequences comprise a second primer site as required by claim 11.
Furthermore, they make obvious the limitation: method of claim 1, wherein the first primer site further comprises a first barcode and the second primer site further comprises a second barcode as required by claim 12.
Furthermore, they make obvious the limitation: method of claim 1, wherein the first, second, third, or fourth reporter moiety comprises a barcode as required by claim 13.
Furthermore, Steemers et al. make obvious the limitation: method of claim 1, wherein the first, second, third, or fourth reporter moieties comprise a primer binding site as required by claim 99.
Furthermore, Steemers et al. make obvious the limitation: method of claim 1, wherein the first, second, or both analytes are nucleic acids, and the analysis of the nucleic acid is by sequencing as required by claim 102.
claim 105.
Steemers et al. teach a droplet-based method of adding barcode sequences to target DNA by in vitro transposition. They also teach barcoded target DNA is subjected to a subsequent PCR using adapter primers (e.g. lines 1-24, pg. 49; Fig. 34).
However, they do not expressly teach compartmentalizing and further modifying the modified nucleic acids as required by claim 1.
Regarding the limitations (g) - (i) as recited in claim 1: 
Prior to the effective filing date of the claimed invention, Shendure et al. teach methods for incorporating barcodes in target nucleic acids using transposases(e.g. Entire Shendure reference and especially para 0008-0009-,pg. 1).
Furthermore, Shendure et al. teach an embodiment of their method comprising providing “pre-transposed” target nucleic acid and compartmentalizing this target in droplets with barcoded beads and PCR reagents to tag the target DNA with barcodes using emulsion PCR. Furthermore, Shendure et al. teach their methods comprise in vitro methods using PCR reagents including adaptors that facilitate sequencing (e.g. pre-transposed as in para 0156, pg. 12-13; The same effective end-results may be achieved exclusively with in vitro methods as in para 0160, pg. 13; Fig. 10).
Shendure et al. also teach multiple embodiments of emulsion-based transposition (e.g. Entire Shendure reference and especially para 0166, para 0170, pg. 14).

 Furthermore, Hindson et al. teach their methods are used for single cell analysis (e.g. para 0208,pg. 18; para 0212, para 0215, pg. 19).
Furthermore, Hindson et al. teach their methods comprise providing different types of partitions, such as wells, droplets and capsules, wherein this first partition comprises a plurality of other partitions, such as a well comprising a plurality of droplets and/or a plurality of capsules; wherein the plurality of partitions further comprises target nucleic acids and reagents, such as barcodes  (e.g. para 0106-0110, pg. 7-8; Table 1; para 0114-0119,pg. 8-10; para 0125; para 0127, pg. 10; certain methods, compositions, systems, devices, and kits of the disclosure may utilize the subdivision (partitioning) of certain species into separate partitions as in para 0106, pg. 7; all suitable combinations and pluralities are also envisioned. For example, any suitable partition may comprise a plurality of the same or different partitions. In one example, a well or microwell comprises a plurality of droplets and a plurality of capsules. In another example, a capsule comprises a plurality of capsules and a plurality of droplets as in para 0107, pg. 7; Any partition described herein may comprise multiple partitions. For example, a partition may comprise 1, 2, 3…10000, or 50000 partitions as in para 0108, pg. 8; partition may comprise any suitable species or mixture of species. For example, in some cases a partition may comprise a reagent, an analyte, a sample, a cell, and combinations thereof as in para 0109, pg. 8; wells comprise other partitions. A well may comprise any suitable partition including, for example, another well, a spot, a droplet (e.g., a droplet in an emulsion), a capsule, a bead, and the like. 
 Furthermore, Hindson et al. teach providing barcode libraries wherein a different barcode is in each partition (e.g. para 0026-0028, pg. 2; para 0114, pg. 8; different barcodes or different sets of barcodes (e.g., each set comprising a plurality of identical barcodes or different barcodes) may be partitioned such that each partition comprises a different barcode or different barcode set as in para 0119, pg. 9).
Furthermore, Hindson et al. teach different barcodes are associated with a single polynucleotide fragment and barcodes are assembled in a combinatorial manner (e.g. para 0070-0075, pg. 4; When more than one barcode is present per polynucleotide fragment, such barcodes may be copies of the same barcode, or may be different barcodes as in para 0070; combinatorial assembly as in para 0073, pg. 4).
Therefore, as both Steemers et al. and Shendure et al. teach droplet-based methods that include in vitro  transposition and subsequent attachment of adaptors to form a sequencing library, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Steemers et al. comprising tagging by in vitro  transposition in a first set of droplets and subsequently eluting and pooling the resultant nucleic acid products and to include encapsulating these pre-transposed target molecules in droplets with PCR reagents that allow incorporation of additional barcodes and sequencing adaptors as taught by Shendure et al. as a skilled artisan would have recognized this was a particular known technique recognized as part of the ordinary capabilities of one skilled 
Furthermore, as Steemers et al., Shendure et al.  and Hindson et al. all teach droplet-based methods for barcoding target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Steemers and Shendure  comprising encapsulating pre-transposed target molecules in droplets with PCR reagents that allow incorporation of additional barcodes and sequencing adaptors  and to include methods of barcoding target nucleic acids from single cells using techniques comprising providing another set of compartments, such as wells or capsules,  to contain multiple droplets comprising target nucleic acids and reagents, wherein added barcodes are different for each compartment and wherein barcodes are associated with a single polynucleotide fragment and are assembled in a combinatorial manner as taught in different  embodiments by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of analyzing at least two or more analytes of a single cell. 
Therefore, the combined teachings of Steemers, Shendure et al. and Hindson et al.  render obvious the limitations: a method of analyzing at least two or more analytes of a plurality of single cells, the method comprising: (a) providing a plurality of contiguity preserving elements (CE), wherein each CE comprises a single cell; (b) lysing the single cells within the CE, wherein the analytes within the single cell are released within the CE; (c) providing a first reporter moiety to a first analyte within the single cell of each CE; (d) providing a second 
(f) combining the CE comprising the analytes comprising the reporter moieties(i.e. pooling modified nucleic acids, Steemers);
(g) compartmentalizing the CE comprising the first and second analytes comprising the first and second reporter moieties, respectively into a plurality of compartments, wherein compartments comprise multiple CE(i.e. providing individual wells to contain multiple droplets, Hindson);
(h) providing a third reporter moiety to the first analyte comprising the first reporter moiety of each CE, wherein the third reporter moiety provided to the first analyte of each compartment is different from the third reporter moiety provided to the first analyte of each of the other compartments;
(i) providing a fourth reporter moiety to the second analyte comprising the second reporter moiety of each CE, wherein the fourth reporter moiety provided to the second analyte of each compartment is different from the fourth reporter moiety provided to the second analyte of each of the other compartments;
(j) further modifying the analytes such that at least some first analytes comprise the first and third reporter moieties and at least some second analytes comprise the second and fourth reporter moieties ( i.e. PCR to incorporate barcodes); (k) analyzing said analytes comprising the claim 1.
Furthermore, the combined teachings of Steemers, Shendure et al. and Hindson et al. render obvious claims 106- 108.

Steemers et al., Shendure et al., Hindson et al. and Nolan
Claims 14, 103 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al., Shendure et al. and Hindson et al. as applied to claims 1-7, 11-13, 99, 102 and 105- 108 above, and further in view of Nolan (WO2012106385).
The combined teachings of Steemers, Shendure et al. and Hindson et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Steemers, Shendure et al. and Hindson et al. disclose a droplet-based method for barcoding a mixture of different nucleic acid analytes from a single cell; wherein the methods comprises providing compartments comprising multiple droplets. However, they do not expressly teach an analyte is a protein as required by claims 14, 103 and 104.
Nolan teaches methods for assaying multiple targets on a single cell in droplets. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UAB. The ESBs comprises a primer binding site and a common linker. Nolan teaches target molecules include polypeptides and nucleic acids such as RNA and cDNA (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0019, pg. 7; 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15). Furthermore, Nolan tech their analysis is done with lysed cells (e.g. para 0006, pg. 2).
Nolan also teaches providing cell origination barcodes which are unique codes associated with a specific cell of origin. A cell origination barcode, i.e. COB, comprises a plurality of different assayable polymer subunits, i.e. APS’s, which are added in a split and pool synthesis (e.g. para 0010, pg. 2-3; para 0022, pg. 10; para 00110, pg. 31) and a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27). 
Nolan also teaches a dual COB wherein each common linker can associate with a UBA/ESB that binds to a different epitope (e.g. para 0100, pg. 28).
 	Nolan further discloses a composition comprising a complex of a target specific UBA; a target specific ESB and a COB (e.g. para 0074, pg. 20-21; para 0157, pg. 43; Figures 1 and 2).
Furthermore, Nolan teaches an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and allowing formation of a second complex of the COB 
Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35).
Nolan further teaches analysis and detection of COB associated complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55).
Nolan also teaches the target specific UBA is a nucleic acid, such as a complementary DNA to a target mRNA (e.g. para 0086, pg. 25; In some embodiments, the UBA could be an antisense DNA for a target mRNA in a fixed cell. The UBA is identified with an ESB that has a CL moiety, the latter for later addition of cell specific tagging information as in para 00164, pg. 45).
Nolan teaches an embodiment wherein the UBA is associated with a surface such as a bead (e.g. para 0078, pg. 22).
 Nolan teaches methods of detection for different types of molecules, including protein isolation and detection as well as nucleic acid detection by amplification and sequencing (e.g. analysis using different amplification protocols including RCA as in para 0125-0127, pg. 35-36; detection of a plurality of different target molecules as in para 00129-00132, pg. 36-37; detection by mass spectrometry as in para 00143,pg. 39-40; separation of peptides by physiochemical properties prior to detection as in para 00146-00148,pg. 40-41; para 00160, pg. 44; protein isolation techniques such as separation by molecular weight prior to characterization as in para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51).
 Nolan teach their methods are used for simultaneous detection of protein and nucleic acid of a single cell (e.g. para 00228, pg. 59-60).

 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Steemers, Shendure et al. and Hindson et al. to include simultaneous analysis of proteins and nucleic acid originating from a single cell as taught by Nolan as a skilled artisan would have recognized this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing at least two or more analytes of a single cell. 
Therefore, as Nolan teaches labelling proteins and nucleic acids with cell specific barcodes originating from a single cell with droplets or microwells (e.g. proteins as in para 0096-0097,pg. 26-27; nucleic acids as in para 0059,pg. 17; para 00152, pg. 42; para 00164, pg. 45; cell lysates as in para 0006,pg. 2; individual cells in each of multiple compartments as in para 0040, pg. 15), the combined teachings of Steemers et al., Shendure et al., Hindson et al. and Nolan render obvious the limitations: method of claim 1, wherein one analyte is protein as required by claim 14.
Furthermore, the combined teachings of Steemers et al., Shendure et al., Hindson et al. and Nolan render obvious the limitations: method of claim 14, wherein the protein is labeled with a nucleic acid reporter moiety as required by claim 103.
Furthermore, the combined teachings of Steemers et al., Shendure et al., Hindson et al. and Nolan render obvious the limitations: method of claim 103, wherein the nucleic acid claim 104.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments on the combination of the teaching of Steemers and Shendure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted in the previous action, the teaching of Steemers et al.  is relied upon to show that techniques are known in the art comprising eluting and pooling modified nucleic acids 
Furthermore, considering the Steemers reference as a whole, Steemers teaches multiple embodiments wherein modified target molecules are further modified (i.e. Fig. 33-35 of Steemers). 
Furthermore, as Shendure et al. teach encapsulating “pre-transposed” target nucleic acid in droplets for further barcoding is known in the art, the teaching of Shendure is relied upon for the requirement of compartmentalizing and further modifying the modified nucleic acids as required by claim 1.
Furthermore, the teaching of Hindson is applied to the current set of claims to show that methods of barcoding target nucleic acid in partitions comprising compartmentalizing such that a set of compartments comprises plurality of partitions, such as wells comprising a plurality of droplets, wherein added barcodes are different for each compartment and wherein barcodes are associated with a single polynucleotide fragment and are assembled in a combinatorial manner, are known in the art.
Furthermore, the teaching of Nolan is applied to the current set of claims to show that simultaneous labelling of proteins and nucleic acids in single cell analysis is known in the art prior to the effective filing date of the claimed invention.


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639